Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-12, 14 and 18-21 are currently pending and have been examined.
Claims 6, 13 and 15-17 are canceled.

Claim Objections
Claim 20 objected to because of the following informalities: 
Claim 20 recites as being dependent on cancelled claim 6 when it should depend on claim 3.  Appropriate correction is required.

Specification
The previously amended title of the invention is still not descriptive of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an allocation status management unit” in claims 2-4. Specifically, this claim limitation still invokes 112(f) because it is not recited as being instructions executed by the one of more processors of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7-10, 14 and 18-21 are directed to a resource allocation system; therefore, directed to a machine which is a statutory category of invention. Claim 11 is directed to a management device, thus the claim is directed to a machine, and is a statutory category of invention. Claim 12 is directed to a method; thus, this claim is directed to a process, which is one of the statutory categories of invention.
The claims recite a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units; a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control; and a resource allocation unit which allocates resources for executing services to one or more functional units providing a predetermined function as a service, on the basis of determination of the parameter determination unit. The limitations “a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation…” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating on the basis of the surplus resource amount an allocating timing, an allocatable mount and priority. Similarly, the limitations “a resource allocation unit which allocates resources for executing services to one or more functional units” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “allocating” in the context of this claim encompasses the user manually assigning certain resources to certain service/function on the basis of parameters determined. The limitations instruction to implement: a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units merely recite step of data gathering from the two or more provisioning units. The limitations “provide resources” by the two or provisioning units as drafted encompasses user(s) manually providing or making available resources of a computing system or datacenter for executing services. Claims 11 and 12 recite limitations, therefore, these claims are also found to recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites using one or more processors configured to execute the instructions to implement a surplus resource amount acquisition unit, a parameter determination unit, a resource allocation unit; and one or more memories for storing instructions. The one or more processors configured to execute the instructions are recited at a high-level of generality (i.e., as a generic processor executing instructions to perform functions of determining parameters based on based on acquired surplus resource amount from provisioning units). The one or more memories are only broadly applied to the abstract ideas at a high level of generality (e.g. as storage devices storing instructions). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the system for executing instructions to implement a parameter determination unit performing the function of determining paraments, a resource allocation unit performing the function of determining allocation resources, amount to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using a management device component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, recites limitations of an allocation status management unit which manages resource allocation status in the two or more resource provision units, wherein the parameter determination unit determines, the allocatable amount and the priority order on the basis of the surplus resource amount and the allocation status. Managing resource allocation status is interpreted as observation or evaluation of resource usage in the provisioning units.  This type of observation or evaluation is an act that can be practically performed in the human mind. Further, the “determining” in the context of this claim encompasses the user manually calculating an allocatable amount on the basis of the surplus resource amount and the allocation status. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

Regarding claims 3 and 4, recite an allocation status management unit which manages resource allocation status in the two or more resource provision units, a plurality of data centers serving as management units for resources provided by the two or more resource provision units, wherein the resource allocation unit, the surplus resource amount acquisition unit, the parameter determination unit, and the allocation status management unit are disposed in each of the data centers, the surplus resource amount acquisition unit acquires a surplus resource amount from a resource provision unit that provides resources to be managed of a data center in which the surplus resource amount acquisition unit is disposed, the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers, the parameter determination unit determines at least one of the allocatable amount and the priority order in the own data center on the basis of the surplus resource amount, and requests the allocation status management unit of the data center to perform a consensus processing on the basis of the determination, and the resource allocation unit allocates resources from the resources to be managed on the basis of information recorded in the blockchain of the own data center. Managing resource allocation status is interpreted as observation or evaluation of resource usage in the provisioning units.  This type of observation or evaluation is an act that can be practically performed in the human mind. The limitation “acquires” or step of “acquiring” merely recites step of data gathering from the two or more provisioning units. The limitations “shares” or “sharing” a blockchain is interpreted as providing access to write or read a storage device which may be manually performed by users.  The limitation “determines” or step of “determining” at least one of the allocatable amount and the priority order in the data center on the basis of the surplus resource amount, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating on the basis of the surplus resource an allocatable mount and priority order. Similarly, the limitations “allocates” or step of “allocating” resources for executing services to one or more functional units, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “allocating” in the context of this claim encompasses the user manually assigning certain resources to certain service/function on the basis of parameters determined. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claim 5, the limitations “allocates” or step of “allocating” resources from the resources to be managed on the basis of allocation information in a block at timing when the block is newly added to the blockchain of a data center in which the resource allocation unit is disposed, covers performance of the function in the mind. For example, “allocating” in the context of this claim encompasses the user manually assigning certain resources to certain service on the basis of allocation information in a block when the block is added to the blockchain. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claim 7 and 8, the limitation “selects” or step of “selecting” a request to be controlled from received resource allocation requests on the basis of the determination, covers performance of the limitation in the mind.  For example, “selecting” encompasses manually selecting requests on the basis of determination of the allocatable amount, priority order a request amount or past allocation frequency. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claim 9, the limitations “determines” or step of “determining” a parameter regarding a difficulty level of the consensus processing on the basis of priority or amount of a selected request, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating a parameter regarding a difficulty level of a consensus processing. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claim 10, the limitations the allocatable amount is changed in accordance with time required for the consensus processes, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “changing” in the context of this claim encompasses a user manually adjusting an allocatable amount based on the time required for consensus processing. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claim 14, the limitations “allocates” or “allocating” resources from the resources to be managed on the basis of allocation information in a block, at timing when the block is newly added to the blockchain of a data center in which the resource allocation unit is disposed, covers performance of the function in the mind. For example, “allocating” in the context of this claim encompasses the user manually assigning certain resources on the basis of allocation information in a block when adding the block to the blockchain. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims 18-19, the limitation “selects” or “selecting” a request to be controlled from received resource allocation requests on the basis of the determination, and requests the consensus processing for a block containing the allocation information based on the selected request.  For example, “selecting” encompasses manually selecting requests on the basis of a determination of parameters, and request the consensus processing for a block containing the allocation information based on the selected request. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims 20-21, the limitations “selects” or “selecting” a request to be controlled from received resource allocation requests on the basis of the determination, and requests the consensus processing for a block containing the allocation information based on the selected request. For example, “selecting” encompasses manually selecting requests on the basis of a determination of parameters, and requesting a consensus processing for a block containing the allocation information. This judicial exception is not integrated into a practical application. The additional elements “one or more memories and “one or more processors” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5, 7-12, 14 and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 9, Line 9, recites “a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control”. However, it is uncertain and not clearly understood what constitutes the terms “allocation timing” and “allocatable amount”. Although, it describes that said allocation timing being timing at which resource allocation control is perform, it not clear whether the allocation timing refers to an amount of time a resource is allocated or the time at which the resource can be allocated or a frequency at which a resource should allocated. Similarly, it is not clear as to what is meant by the term “allocatable amount”. For purposes of examination, the term allocation timing is interpreted as allocation time for a resource for a process, and allocatable amount is interpreted as allocation amount to be allocated. Additionally, it is unclear how to determine said allocation timing, allocatable amount, priority order on the basis of the surplus resource amount.
As per claim 11, line 20 recites the term allocatable amount. However, it is not clearly defined what constitutes an allocatable amount. For purposes of examination, it is interpreted as an allocation amount to be allocated.  Additionally, it is unclear how to determine said allocatable amount and priority order on the basis of the surplus resource amount.
As per claim 12, line 9 recites the term “allocatable amount”. However, it is not clearly defined what constitutes an allocatable amount. For purposes of examination, it is interpreted as an allocation amount to be allocated.  Additionally, it is unclear how to determine said allocatable amount and priority order on the basis of the surplus resource amount.	As per claims 2-4, the claim limitations “an allocation status management unit which manages resource allocation status in the two or more resource provision units” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although, paragraphs 0022-0027 of the specification and Figure 2, discloses a “resource usage status management unit” as performing the functions, they are merely describes as software comments as performing the functions. Further, while the specification describes a computer comprising a CPU 1001 (e.g. general-purpose computer), fails to disclose necessary algorithms to transform the computer/processor to perform the function. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, 2-4 are indefinite and are rejected under 35 U.S.C. 112(b). 
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of managing resource allocation status in the two or more resource provision units. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi et al. (JP 2016146078A, Translated) in view of Nakadai et al. “Server Capacity Planning with Priority Allocation for Service Level Management in Heterogeneous Server Clusters”.
Kazufumi and Nakadai were cited in a previous Office Action.

As per claim 1, Kazufumi teaches the invention substantially as claimed including a resource allocation parameter determination system comprising:
one or more memories storing instructions (par. 0012, storage); and
one or more processors (par. 0012, computing resource) configured to execute the instructions to implement:
two or more resource provision units which provide resources (par. 0001 system that includes a plurality of data centers [provision units] connected to a network via gateways);
a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units (par. 0014 The resource management/control unit 410 inquires and collects resource information of each data center; par. 0019 … the resource management / control unit 410 requests the resource information collection unit 210 in the data center DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured [whether sufficient amount of resources are available]); 
Kazufumi does not expressly teach: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control; and a resource allocation unit which allocates resources for executing services to one or more functional units providing a predetermined function as a service, on the basis of determination of the parameter determination unit.
However, Nakadai teaches a parameter determination unit which, on the basis of the surplus resource amount, determines at least one among allocation timing, allocatable amount, and priority order at allocation, said allocation timing being timing at which resource allocation control is performed in the resource allocation unit and said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 In this method, several services share a pool of servers [resources] that are allocated to the services on demand; page 753, right column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers [allocatable amount] should be allocated); and a resource allocation unit which allocates resources for executing services to one or more functional units providing a predetermined function as a service, on the basis of determination of the parameter determination unit (page 753, right column, lines 14-16 Therefore, when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. Thus, it provides for allocating resources to services, where resource allocation is determined on the basis of available resources and service priorities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forth by Nakadai because it would provide for allocating resources to services at least in part on an allocatable amount resources and priorities determined based on remaining resources available on data centers. This would have provided for optimizing the utilization of resources, while improving the performance of services.

As per claim 2, Kazufumi teaches further comprising an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data center, updates the resource information table).  Nakadai further teaches: wherein the parameter determination unit determines the allocatable amount and the priority order on the basis of the surplus resource amount and the allocation status (page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services).

As per claim 12, Kazufumi teaches the invention substantially as claimed including a method of determining parameters, the method comprising:
acquiring a surplus resource amount from a predetermined resource provision unit among two or more resource provision units which provide resources to be allocated to one or more functional units, the one or more functional units providing a predetermined function as a service (par. 0014 The resource management/control unit 410 inquires and collects resource information of each data center; par. 0019 … the resource management / control unit 410 requests the resource information collection unit 210 in the data center DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured [whether sufficient amount of resources are available]); and
Kazufumi does not expressly teach: determining, on the basis of the surplus resource amount, at least one between allocatable amount and priority order at allocation, said allocatable amount being a resource amount that can be allocated during one allocation control.
determining, on the basis of the surplus resource amount, at least one between allocatable amount and priority order at allocation, said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 In this method, several services share a pool of servers [resources] that are allocated to the services on demand; page 753, right column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers [allocatable amount] should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus resources [available resources] and service priorities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forth by Nakadai because it would provide for allocating resources to services at least in part on an allocatable amount resources and priorities determined based on remaining resources available on data centers. This would have provided for optimizing the utilization of resources, while improving the performance of services.

Claims 3-4, 7-9, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai as applied to claim 1, and further in view of Pickover et al. (U.S. Pub. No. 20180315055 A1).
Pickover was cited in a previous Office Action.

As per claim 3 Kazufumi teaches further comprising:  an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data center, updates the resource information table 220); and
a plurality of data centers serving as management units for resources provided by the two or more resource provision units (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources),
wherein the resource allocation unit, the surplus resource amount acquisition unit, the parameter determination unit, and the allocation status management unit are disposed in each of the data centers (par. 0015 Each data center 200 is connected to the WAN 100 via the gateway 201. The data center 200 includes a resource information collection unit 210 in DC, a DC resource information table 220, a resource control unit 230 in DC, and a physical server),
the surplus resource amount acquisition unit acquires a surplus resource amount from a resource provision unit that provides resources to be managed of a data center in which the surplus resource amount acquisition unit is disposed (par. 0019 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured),
Nakadai teaches: the parameter determination unit determines at least one of the allocatable amount and the priority order in the own data center on the basis of the surplus resource amount, and requests the allocation status management unit of the data center to perform a consensus processing on the basis of the determination (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus [available resources] and service priorities), and the resource allocation unit allocates resources from the resources to be managed on the basis of information recorded in the … of the own data center (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center).
Kazufumi and Nakadai does not expressly teach: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers.
However, Pickover teaches: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open blockchain network to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.

As per claim 4, Kazufumi teaches further comprising: an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine); and
a plurality of data centers serving as management units for resources provided by the two or more resource provision units (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources [e.g. servers]),
wherein the resource allocation unit, the surplus resource amount acquisition unit, the parameter determination unit, and the allocation status management unit are disposed in each of the data centers (par. 0015 Each data center 200 is connected to the WAN 100 via the gateway 201. The data center 200 includes a resource information collection unit 210 in DC, a DC resource information table 220, a resource control unit 230 in DC, and a physical server),
the surplus resource amount acquisition unit acquires a surplus resource amount from a resource provision unit that provides resources to be managed of a data center in which the surplus resource amount acquisition unit is disposed, (par. 0019 … Next, the resource management / control unit 410 requests the resource information collection unit 210 in the DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured),
Nakadai teaches: the parameter determination unit determines at least one of the allocatable amount and the priority order in the data center on the basis of the surplus resource amount and past resource allocation status indicated by the blockchain of the data center (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus [available resources] and service priorities).
Kazufumi and Nakadai does not expressly teach: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers. 
However, Pickover teaches: the allocation status management unit shares a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the plurality of data centers (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open blockchain network to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.

As per claim 7, Nakaday, Kazufumi and Pickover teaches the limitations of claim 3. Nakadai further teaches wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination, and requests the … processing for a block containing the allocation information based on the selected request (page 753, right col. Services are prioritized by the design of fuzzy rules. Resource usage states, such as the number of pool servers, are specified in the antecedent … The algorithm forwards requests to servers according to weights that are decided so as to equalize service qualities among servers). Nakadai does not teach consensus processing. Pickover further teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).  

As per claim 8, Nakadai teaches wherein the parameter determination unit selects a request on the basis of the determined allocatable amount, priority of a received resource allocation request, a request amount of a received resource allocation request, or past allocation frequency to each functional unit grasped from information recorded in the blockchain of a data center in which the parameter determination unit is disposed (page 753, left column, lines 28-30 … In this method, several services share a pool of servers that are allocated to the services on demand; page 753, left column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers should be allocated. Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus resources [available resources] and service priorities). 

As per claim 9, Kazufumi, Nakaday and Pickover teaches the limitations of claim 7. Nakadai teaches wherein the parameter determination unit determines a parameter regarding a difficulty level of the …. processing on the basis of priority or amount of a selected request (page 753, left column, lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. Here, high priority services have higher difficulty level and low priority services have low difficulty level).  Nakadai does not disclose consensus processing. Pickover teaches consensus processing (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to block chain from plurality of datacenters). 

As per claim 11, Kazufumi teaches the invention substantially as claimed including parameter determination device disposed in any one of a plurality of data centers (Fig. 1, describes a plurality of Data Centers DC1-DCn which provide resources [e.g. servers]),  the data centers being provided as management units for resources provided by two or more resource provision units, the resource provision units providing resources to be allocated to one or more functional units providing a predetermined function as a service (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine[s] [e.g. functional units that execute services]), the management device comprising:
one or more memories storing instructions (par. 0012, storage); and
one or more processors (par. 0012, computing resource) configured to execute the instructions to implement:
a resource allocation unit which allocates resources from the resources managed by a data center, in which the parameter determination device is disposed, to the one or more functional units (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine);
a surplus resource amount acquisition unit which acquires a surplus resource amount from a resource provision unit that provides the resources to be managed (par. 0014 The resource management/control unit 410 inquires and collects resource information of each data center; par. 0019 … the resource management / control unit 410 requests the resource information collection unit 210 in the data center DC of the selected data center 200-1 to confirm whether the resources can be secured (step S7). 229 The resource information collection unit 210 in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured [whether sufficient amount of resources are available]);
an allocation status management unit which manages resource allocation status in the two or more resource provision units (par. 0015 … The resource information collection unit 210 in the DC collects the resource information in the data center, updates the resource information table 220),
wherein the resource allocation unit allocates resources on the basis of information recorded … performed on the basis of determination of the parameter determination unit (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center).
Kazufumi does not expressly teach: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one between allocatable amount and priority order at allocation, said allocatable amount being a resource amount that can be allocated during one allocation control.
However, Nakadai teaches: a parameter determination unit which, on the basis of the surplus resource amount, determines at least one between allocatable amount and priority order at allocation, said allocatable amount being a resource amount that can be allocated during one allocation control (page 753, left column, lines 28-30 In this method, several services share a pool of servers [resources] that are allocated to the services on demand; page 753, right column, lines 1-3, The server capacity planning function should calculate both what kinds of servers and how many servers [allocatable amount] should be allocated; Lines 14-16 … when the number of available pool servers becomes small, the available servers should be allocated to high-priority services. That is, it provides for allocating resources to services, where resource allocation is determined on the basis of surplus [available resources] and service priorities)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi by incorporating the method of allocating resources as set forth by Nakadai because it would provide for allocating resources to services at least based on an allocatable amount resources and priorities determine from remaining resources available on data centers. This would have provided for optimizing the utilization of resources, while improving performance of services.
Kazufumi and Nakadai does not expressly teach: the allocation status management unit managing the allocation status by sharing a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the data centers. 
However, Pickover discloses the allocation status management unit managing the allocation status by sharing a blockchain, to which a block is added via predetermined consensus processing, with an allocation status management unit disposed in another data center, the block containing allocation information on allocation based on a resource allocation request to any one of the data centers, (par. 0078 The present system and method may also record on the blockchain, such as on IBM's open blockchain network to be used [to be shared] for business needs in data centers, businesses, homes, and so forth: user, location, usage, and maintenance of items; par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazufumi and Nakadai to incorporate a blockchain as set forth by Pickover because such a blockchain ledger would provide for securely and reliably storing and sharing allocation information among management servers on different data centers, with predictable results.

As per claim 14, it is a resource allocation system having similar limitations as claim 5. Thus, claim 14 is rejected for the same rationale as claim 5.

As per claim 18, Kazufumi teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0012The service management/control unit 310 acquires necessary resource information from the service catalog 320 in response to a service request from the client terminal). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).

As per claim 20, it is a resource allocation system having similar limitations as 
claim 18. Thus, claim 20 is rejected for the same rationale as applied to claim 18. 

As per claim 21, Kazufumi teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0012The service management/control unit 310 acquires necessary resource information from the service catalog 320 in response to a service request from the client terminal). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai, Pickover as applied to claims 3 and further in view of Dillenberger et al. (US Pub. No. 20170212781 A1).
Dillenberger was cited in a previous Office Action.

As per claim 5, Kazufumi further teaches wherein the resource allocation unit allocates resources from the resources to be managed on the basis of allocation information in … data center (par. 0015 … The resource control unit 230 in the DC secures [allocates] and releases resources in the data center, and manages the server 240 to create and release the virtual machine [for processing services]). 
Kazufumi does not teach: on the basis of … information in a block at timing when a block is newly added to the blockchain of an own data center. For purposes of examination these limitations are interpreted as performing allocation [or any other type of processing] on the basis of information of a last block of data added to a blockchain. 
However Dillenberger teaches: … allocates resources from the resources to be managed on the basis of allocation information in the block at timing when a block is newly added to the blockchain of an own data center (par. 0040 request received is signed by a user system 306, 308 to include a new transaction with a plurality of transactions each with additional data to add as a new block; 0042, plurality of transactions are divided into tasks; par. 0043 Each of these independent tasks that can be managed independently by a scheduler are scheduled and executed in parallel in steps 414, 416. The results from each of the independent tasks are added as a new block 318, on blockchain 310. par. 0044 If there is subsequent request, the process returns to step 406. Otherwise the process flow ends in step 422; 0045 In the event a read request received with a transaction identifier 218, 228 [e.g. as part of the new block] … to access data journaled as part of a blockchain 250, 310. The transactional database management system is searched using the identifier for a corresponding transaction in the blockchain; par. 0046 data is made available the user [to process the subsequent request]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Kazufumi, Nakadai and Pickover to incorporate the method adding data blocks to a blockchain as set forth by Dillenberger because it would provide for adding allocation information as new blocks to the blockchain, and accessing the information in the new block to process subsequent request to allocate resources from different datacenters, with predictable results. 

As per claim 19, Kazufumi further teaches: wherein the parameter determination unit selects a request to be controlled from received resource allocation requests on the basis of the determination … (par. 0012The service management/control unit 310 acquires necessary resource information from the service catalog 320 in response to a service request from the client terminal). Pickover, further teaches: requests the consensus processing for a block containing the allocation information based on the selected request (par. 0022 … Permissioned blockchain networks allow the network to appoint a group of participants in the network who are given the express authority to provide the validation of blocks of transactions, or to participate in a consensus mechanism. Thus, provides a consensus mechanism provides consensus processing of data/information being added to black chain from plurality of datacenters).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi in view of Nakadai and Pickover, as applied to claim 3, and further in view of Carrillo et al. (U.S. Pub. No. 20080189149 A1).

As per claim 10, Kazufumi, Nakadai and Pickover teaches the limitations of claim 3. Kazufumi, Nakadai and Pickover does not expressly disclose: wherein the allocatable amount is changed in accordance with time required for the consensus processing.
However, Carrillo teaches wherein the allocatable amount is changed in accordance with time required for the … processing (par. 0059 adjust their resources based on time requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazufumi, Nakadai and Pickover by incorporating the method of adjusting resource allocation as set forth by Carrillo because it would allow for adjusting allocation amount based at least on the time constraints of consensus processing, with predictable results. 

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 23 for claims 1 that the cited references do not teach or suggest one or more processors that are configured to execute instructions to implement “a surplus resource amount acquisition unit which acquires a surplus resource amount from a predetermined resource provision unit among the two or more resource provision units”.
As per point 1, the examiner respectfully submits that the cite reference Kazufumi reasonably teaches the limitations as claimed. Fore example, Kazumi describes, par. 0014, that a resource management/control unit inquires and collects resource information of each data center. Further, par. 0019 describes that the resource management / control unit requests a resource information collection unit 210 in the data center DC of the selected data center 200-1 to confirm whether the resources can be secured. The resource information collection unit  in the DC acquires the resource information from the DC resource information table 220 and notifies the result of whether or not the resource can be secured. That is, the resource information unit is configure to provide, to the resource management/control unit, information regarding an amount of resources available in the data center that can be allocated, which is necessarily determined based on a surplus resource amount in the data center. Therefore, applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20180375957 A1 teaches access scheduling method including ways for obtaining available resource amounts of the servers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195